                               UNITED STATES DISTRICT COURT
                                           for the
                            EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Christopher Michael Connelly                                       Docket No. 5:10-CR-238-1D

                               Petition for Action on Supervised Release

COMES NOW Corey Rich, U.S. Probation Officer of the court, presenting a petition for modification of
the Judgment and Commitment Order of Christopher Michael Connelly, who, upon an earlier plea of guilty
to 21 U.S.C. § 846, Conspiracy to Manufacture, Distribute, Dispense, and Possess With Intent to Distribute
More Than 500 Grams of a Mixture and a Substance Containing a Detectable Amount of
Methamphetamine, was sentenced by the Honorable James C. Fox, Senior U.S. District Judge, on July 8,
2011, to the custody of the Bureau of Prisons for a term of 183 months. It was further ordered that upon
release from imprisonment the defendant be placed on supervised release for a period of 60 months.

On October 27, 2015, pursuant to 18 U.S.C. § 3582(c)(2), the defendant received a reduction of
imprisonment from 183 months to 147 months.

    Christopher Michael Connelly was released from custody on December 10, 2019, at which time the
term of supervised release commenced.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS:

As a condition of supervision, the court ordered that 60 days after the defendant's release from prison he is
to begin making payments in the amount of $50 per month. When the defendant was first released, there
were unforeseen circumstances relating to the defendant's residence and his father's health that required
some financial attention. Because of this, he has been unable to make the $50 per month payment set out
by the court, and is $350 in arrears.                                                                   -

In discussing this matter, the defendant has stated that his financial situation has improved and agreed that
he can now make payments in the amount of $30 a month.

The defendant signed a Waiver of Hearing agreeing to the proposed modification of supervision.

PRAYING THAT THE COURT WILL ORDER that supervised release be modified as follows:

    1. The defendant shall make monthly payments in the amount of $30 until the criminal monetary
       penalties have been paid in full.

Except as herein modified, the judgment shall remain in full force and effect.




              Case 5:10-cr-00238-D Document 344 Filed 08/21/20 Page 1 of 2
Christopher Michael Connelly
Docket No. 5:10-CR-238-lD
Petition For Action
Page2
Reviewed and approved,                             I declare under penalty of perjury that the foregoing
                                                   is true and correct.


Isl Eddie J. Smith                                 Isl Corey Rich
Eddie J. Smith                                     Corey Rich
Supervising U.S. Probation Officer                 U.S. Probation Officer
                                                   150 Rowan Street Suite 110
                                                   Fayetteville, NC 28301
                                                   Phone: 910-354-2540
                                                   Executed On: August 18, 2020

                                      ORDER OF THE COURT

Considered and ordered this      'LI     day of   A\J3 us±:           , 2020, and ordered filed and
made a part of the records in the above case.




Jaro; C. Dever III
U.S. District Judge




              Case 5:10-cr-00238-D Document 344 Filed 08/21/20 Page 2 of 2
